DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowed while claim 18 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection set forth in this Office Action.  Since withdrawn claims 12-17 and 20 depend directly or indirectly from claims 1 and 18, respectively, claims 12-17 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 6, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  
Apparatus for producing an ingot comprising a crucible body with a lid assembly having a movable core member and method for producing a silicon carbide ingot using the apparatus

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  
Claim 18 recites “a space present between the core member” which should be corrected to “a space is present between the core member” to correct a grammatical error.  
Claim 20 depends from claim 19 which has been cancelled.  It is assumed applicants intend for claim 20 to depend from claim 18.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 18 recites the limitation "the opening” in l. 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 is similarly rejected due to its intended dependence on claim 18.  

Reasons for Allowance
Claims 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claims 1-2, 4, and 6-17 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest an apparatus for producing an ingot comprising a crucible having an opening, a lid assembly, wherein the lid assembly comprises a placement hole, a frame member arranged along a periphery of the opening while surrounding a periphery of the placement hole; and a core member located in the placement hole and movable upward and downward, wherein the seed crystal fixing unit and the core member meet each other at one or more points and a space is present between the seed crystal fixing unit and the core member, and wherein an outer periphery of a lower surface of the core member is spaced apart from the periphery of the placement hole by a predetermined gap as recited in the context of 
The closest prior art of record includes Japanese Patent Appl. Publ. No. JP 2009-091186 to Yamashita, et al. (hereinafter “Yamashita”).  In Figs. 1-2 and ¶¶[0046]-[0061] Yamashita teaches a crucible body (101) having an opening which accommodates raw material (13) along with a lid assembly comprised of a protective portion (105) and a holding portion (103) fixed to the opening of the crucible (101).  However, as explained in pp. 10-13 of applicants’ April 5, 2021, reply, Yamashita does not teach or suggest that the seed crystal fixing unit and the core member meet each other at one or more points and a space is present between the seed crystal fixing unit and the core member, and that an outer periphery of a lower surface of the core member is spaced apart from the periphery of the placement hole by a predetermined gas as recited in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714